


[riglogoa01.jpg]


June 26, 2015
Mr. Esa Ikäheimonen




Dear Mr. Ikäheimonen:
This letter agreement (the “Agreement”) states the terms and conditions
applicable to the termination of your employment with Transocean Management Ltd.
(“TML”) and your status as an officer of Transocean Ltd. and its affiliates and,
except as specifically stated herein, supersedes any previous agreement between
you and Transocean, including your Employment Agreement with TML dated December
13, 2013 (the “Employment Agreement”). All references in this Agreement to
“Transocean” or “Company” shall mean Transocean Ltd. and its affiliates.
1.
Resignation. You hereby confirm your resignation as Executive Vice President and
Chief Financial Officer, and from any and all other officer or director
positions with Transocean, effective May 27, 2015 (the “Resignation Date”).



2.
Termination. Your employment with Transocean shall terminate effective August
31, 2015 (the “Termination Date”). Your base salary shall continue to be paid at
an annual rate of CHF 704,520 through your Termination Date.



3.
Severance Pay. You shall receive a lump sum cash payment equal to CHF 704,520
gross (the “Compensation”), subject to and contingent upon your timely execution
of the waiver and release attached hereto as Annex I (the “Waiver and Release”).
In order to be considered timely, the Waiver and Release must be signed by you
and delivered to Transocean no earlier than one month and one day from your
Termination Date but no later than two months after your Termination Date.
Payment of the Compensation shall be made within ten days after delivery by you
to Transocean of your duly executed Waiver and Release. Except for those
obligations created by, arising out of or referred to in the Agreement, the
payment of the Compensation shall discharge any claims and rights you may have
against Transocean, including any right you may have to payment arising in
connection with earned but unused vacation time or with overtime work.



4.
Bonus. In lieu of payment of a 2015 bonus under the Performance Award and Cash
Bonus Plan of Transocean Ltd., you shall receive a lump sum cash payment equal
to CHF 401,224 gross (the “Cash Bonus”). Payment of the Cash Bonus is subject to
and contingent upon your timely execution of the Waiver and Release as described
above in Section 3 herein. Payment of the Cash Bonus shall be made within ten
days after delivery by you to Transocean of your duly executed Waiver and
Release.



5.
Long-Term Incentive Plan Awards. You will not receive any additional awards
under the Long-Term Incentive Plan of Transocean Ltd. (the “LTIP”). You should
refer to the applicable award letters as to the specific treatment of any awards
previously granted to you under the LTIP. In addition, the





--------------------------------------------------------------------------------




following terms shall apply to any awards previously granted to you under the
LTIP that remain outstanding as of the Termination Date.


Deferred Units. All Deferred Units (“DUs”) previously granted to you under the
LTIP will be treated as if Transocean terminated your employment for the
Convenience of the Company (as defined by and determined in accordance with the
terms of the LTIP and the applicable terms and conditions) on the Termination
Date. For the avoidance of doubt, the following provides details regarding the
status of your outstanding DU awards if you continue to be employed by
Transocean through the Termination Date:
Grant Date
DUs Granted
Number of DUs that were Vested Prior to
Termination Date
Number of DUs that will Vest on the Termination Date
11/15/2012
16,167
10,778
5,389
2/14/2013
15,979
10,652
5,327
2/13/2014
31,164
10,387
20,777
2/13/2015
60,264
0
60,264

*In accordance with the LTIP and the applicable terms and conditions, the
portion of your DU awards that vest on the Termination Date shall be distributed
to you within sixty days after the Termination Date.


Non-qualified Stock Options. All non-qualified stock options (“NQ Options”)
previously granted to you under the LTIP will be treated as if Transocean
terminated your employment for the Convenience of the Company (as defined by and
determined in accordance with the terms of the LTIP and the applicable terms and
conditions) on the Termination Date. In accordance with the LTIP and the
applicable terms and conditions, your NQ Options will remain exercisable until
the first anniversary of the Termination Date. For the avoidance of doubt, the
following provides details regarding the status of your NQ Options if you
continue to be employed by Transocean until the Termination Date:
Grant Date
Exercise Price
 (in USD)
Number Awarded
Vested as of Termination Date
Forfeited on Termination Date
Exercise Period Ends
2/14/2013
$59.30
42,886
28,590
14,296
August 31, 2016



Contingent Deferred Units. All contingent deferred units (“CDUs”) previously
granted to you under the LTIP will be treated as if Transocean terminated your
employment for the Convenience of the Company (as defined by and determined in
accordance with the terms of the LTIP and the applicable terms and conditions)
on the Termination Date. In accordance with the LTIP and the applicable terms
and conditions, you will receive a pro-rata portion of the CDUs that are
outstanding as of your Termination Date. For the avoidance of doubt, the
following provides details regarding the status of your outstanding CDUs if you
continue to be employed by Transocean until the Termination Date:
Grant Date
CDUs Held
Forfeited as of Termination Date
Outstanding as of Termination Date
Earned
2/14/2013
15,979
1,857
14,122
TBD*
2/13/2014
31,164
14,456
16,708
TBD*
2/13/2015
60,264
48,864
11,400
TBD*





--------------------------------------------------------------------------------




*In the event of a termination of employment for the Convenience of the Company,
you receive a pro-rata portion of outstanding CDUs. The pro-rata portion of the
CDUs determined above is calculated by multiplying the number of CDUs held by a
fraction, the numerator of which is the number of calendar days of employment
during the performance cycle after the grant date and the denominator of which
is the total number of calendar days in the performance cycle after the grant.
The determination of the earned and vested awards will be made within the first
60 days of 2016, 2017 and 2018 for the 2013, 2014 and 2015 CDU award,
respectively, and the distribution of the earned and vested portion of such CDU
awards will be made on March 15, 2016, 2017 and 2018, respectively.


6.
Benefits.



Expatriate Allowances. You will continue to be entitled to all Expatriate
Allowances outlined in Section 6 of your Employment Agreement through your
Termination Date.


Repatriation. Transocean will provide repatriation benefits incurred on or
before October 1, 2016, in accordance with Transocean policy.


Severance. You will not be eligible to participate in any severance plan or
arrangement established by Transocean, including but not limited to the
Transocean Executive Severance Policy, and you agree that you will have no right
to claim a benefit under any severance plan or arrangement.


Vacation. Any entitlement for vacation and overtime work shall be fully
discharged by the Compensation payment and the other benefits outlined in this
Agreement.


Outplacement Services. You will be eligible to receive outplacement services in
accordance with the current Human Resources’ practice at a cost to Transocean
not to exceed CHF35,226.


Health & Welfare Benefits. On your Termination Date your coverage under the
Transocean International Medical Plan and Transocean International Dental Plan
shall cease.
You are hereby informed that the mandatory accident insurance coverage provided
by Transocean will cease thirty (30) days after the Termination Date and that
after this period, if you remain in Switzerland; you are to provide your own
accident insurance. Within thirty (30) days of the Termination Date, you may, at
your own expense, request an extension of such coverage for a maximum of one
hundred eighty (180) days after the Termination Date. In any event, you must
inform your health insurance company about the termination of your employment
with Transocean.
Other Benefits and Perquisites. Except as otherwise provided in this Agreement,
the terms and conditions of each Transocean benefit plan or program in which you
participate as of the Termination Date shall continue to apply to any payments
due and owing to you under the terms of such plan or program. Nothing in this
Agreement shall limit or constrain in any way Transocean’s ability to amend the
terms and/or conditions of any such plan or program.


7.
Tax Treatment. Tax withholding and reporting shall be handled in a manner
consistent with applicable law. The parties agree that Section 8 of the
Employment Agreement is hereby incorporated by reference.







--------------------------------------------------------------------------------




8.
General Release. In exchange for this Agreement you agree, on behalf of
yourself, your heirs, relations, successors, executors, administrators, assigns,
agents, representatives, attorneys, and anyone acting on your behalf as follows:



You irrevocably and unconditionally release, acquit, and forever discharge
Transocean, and any predecessors or successors (collectively, the “Transocean
Group”), and its and their past and present officers, directors, attorneys,
insurers, agents, servants, suppliers, representatives, employees, affiliates,
subsidiaries, parent companies, partners, predecessors and successors in
interest, assigns and benefit plans (except with respect to vested benefits
under such plans), and any other persons or firms for whom the Transocean Group
could be legally responsible (collectively, “Released Parties”), from any and
all claims, liabilities or causes of action, whether known or now unknown to
you, arising from or related in any way to your employment or termination of
your employment with Transocean and/or any of the Released Parties and occurring
through the date you sign and return this Agreement.
You acknowledge that this Agreement is your knowing and voluntary waiver of all
rights or claims you may have against the Transocean Group. In particular, you
understand and agree that your waiver includes, but is not limited to, all
waivable charges, complaints, claims, liabilities, actions, suits, rights,
demands, costs, losses, damages or debts of any nature. You further acknowledge
and agree that your waiver of rights or claims is in exchange for valuable
payments and other promises in addition to anything of value to which you may
already be entitled.
You further acknowledge and agree that the Transocean Group has no obligation to
reemploy, rehire or recall you, and promise that you shall not apply for
re-employment with the Transocean Group.
9.
Miscellaneous.



You warrant, acknowledge and agree that:


Your acceptance of this Agreement is completely voluntary;
    
You are hereby being advised in writing by Transocean to consult with an
attorney regarding the terms of this Agreement before accepting;
    
You are receiving under this Agreement consideration of value in addition to
anything to which you are already entitled;


You understand that this Agreement includes a release and waiver of all claims,
known and unknown, past or present, other than claims with respect to the rights
arising under this Agreement;


You are fully competent to execute this Agreement, which you understand to be a
binding contract;


You accept this Agreement including the waiver and release of your own free
will, after having a reasonable period of time to review, study and deliberate
regarding its meaning and effect, and without reliance on any representation of
any kind or character not specifically included in writing in the Agreement;






--------------------------------------------------------------------------------




You understand that Transocean is relying upon the truthfulness of the
statements you make in the Agreement and you understand that Transocean would
not enter into this Agreement if you did not make each of the representations
and promises contained in the Agreement.


10.
Cooperation. Following the termination of your employment with Transocean, you
agree to reasonably cooperate with and make yourself available on a continuing
basis to Transocean and its representatives and legal advisors in connection
with any matters in which you are or were involved during your employment with
Transocean or any existing or future claims, investigations, administrative
proceedings, lawsuits and other legal and business matters as reasonably
requested by Transocean. You also agree to promptly send the General Counsel of
Transocean Ltd. copies of all correspondence (for example, but not limited to,
subpoenas) received by you in connection with any such matters involving or
relating to Transocean, unless you are expressly prohibited by law from so
doing. You agree not to cooperate voluntarily in any third party claims against
Transocean. You agree that nothing in this Agreement restricts your ability to
appropriately respond to a subpoena or other request from the government or
regulators. Transocean agrees to reimburse you for your reasonable out-of-pocket
expenses incurred in connection with the performance of your obligations under
this section.



11.
Confidentiality. You acknowledge that, in the course of your employment with
Transocean, you have acquired Confidential Information which is and remains the
exclusive property of Transocean. You agree not to divulge to any other person,
firm, corporation or legal entity, any Confidential Information or trade secret
of Transocean, except as required by law. “Confidential Information” shall mean
information: (A) disclosed to or known by you as a consequence of or through
your employment with Transocean; (B) not generally known outside of Transocean;
and (C) which relates to any aspect of Transocean or their business, finances,
operation plans, budgets, research, or strategic development. “Confidential
Information” includes, but is not limited to, Transocean’s trade secrets,
proprietary information, financial documents, long range plans, customer
information, employee compensation, marketing strategy, data bases, pricing and
costing data, patent information, computer software developed by Transocean,
investments made by Transocean, and any information provided to Transocean by a
third party under restrictions against disclosure or use by Transocean or
others.



12.
Return of Transocean’s Property. You acknowledge and agree that you will
promptly return to Transocean no later than on the Termination Date all property
pertaining to its business activities that is in your possession, as well as any
other property of Transocean that you are expressly requested to return,
including computers, files, documents, and other materials which were given to
you by Transocean for your use during your employment or which are otherwise in
your possession, custody or control.



13.
Non-Disparagement. You agree that, in acting alone or in concert with others,
you will not (A) publicly criticize or disparage the Released Parties or
privately criticize or disparage the Released Parties in a manner intended or
reasonably calculated to result in public embarrassment to, or injury to the
reputation of the Released Parties; (B) directly or indirectly, acting alone or
acting in concert with others, institute or prosecute, or assist any person in
any manner in instituting or prosecuting, any legal proceedings of any nature
against the Released Parties; (C) commit damage to the property of Transocean or
otherwise engage in any misconduct which is injurious to the business or
reputation of Transocean; or (D) take any other action, or assist any person in
taking any other action, that is adverse to the interests of Transocean or
inconsistent with fostering the goodwill of Transocean. Likewise, Transocean
shall refrain, and shall use reasonable efforts to cause other Released Parties
to refrain, from publishing any oral or written statements about you that are
disparaging, slanderous,





--------------------------------------------------------------------------------




libelous, or defamatory; or that disclose private or confidential information
about your business affairs. Nothing in this Section 13 shall apply to or
restrict in any way the communication of information by either party to any
state or federal law enforcement agency, so long as you use your reasonable
efforts to the extent reasonably practicable to provide prior notice to
Transocean thereof, and you will not be in breach of the covenants contained in
this Section 13 solely by reason of testimony which is compelled by process of
law.


14.
Non-Solicitation of Customers. You agree that, during the one year period
beginning on the Termination Date, you will not directly or indirectly, on your
own behalf or on behalf of others, solicit or accept any business involving the
provision of mobile offshore drilling units provided or produced by Transocean
for the purpose of drilling offshore oil and gas wells from any person that was
a customer or client or prospective customer or client of Transocean in any
country during the period during which you were employed by Transocean.



15.
Non-Solicitation of Employees. You agree that during the term of your employment
under this Agreement and for a period of one year following the Termination
Date, you will not either directly or indirectly solicit, induce, recruit or
encourage any of Transocean’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage, take away or
hire Transocean’s employees, either for yourself or any other person or entity.



16.
Indemnification Agreement. Nothing in this Agreement shall act as a release or
waiver by you of any rights of defense or indemnification which would otherwise
be afforded to you under the Articles of Association of Transocean Ltd. or the
similar governing documents of any affiliate of Transocean Ltd., or any rights
of defense or indemnification afforded to you under the indemnification
agreement previously entered into between you and Transocean, or any rights of
defense or indemnification which would be afforded to you under any officer
liability or other insurance policy maintained by Transocean.



17.
Enforcement of Agreement. No waiver or nonaction with respect to any breach by
the other party of any provision of this Agreement, nor the waiver or nonaction
with respect to any breach of the provisions of similar agreements with other
employees or consultants shall be construed to be a waiver of any succeeding
breach of such provision, or as a waiver of the provision itself. Should any
provisions hereof be held to be invalid or wholly or partially unenforceable,
such holdings shall not invalidate or void the remainder of this Agreement.
Portions held to be invalid or unenforceable shall be revised and reduced in
scope so as to be valid and enforceable, or, if such is not possible, then such
portion shall be deemed to have been wholly excluded with the same force and
effect as if they had never been included herein.



18.
Choice of Law. This Agreement shall be interpreted and construed in accordance
with and shall be governed by the laws of Switzerland, notwithstanding any
conflicts of law principles which may refer to the laws of any other
jurisdiction. The place of jurisdiction for any and all disputes arising out of
or in connection with this Agreement shall be the courts of Geneva.



19.
Notices. Notices provided for in this Agreement shall be in writing and shall
either be personally delivered by hand or sent by: (i) mail service, postage
prepaid, properly packaged, addressed and deposited with the mail service
system; (ii) via facsimile transmission or electronic mail if the receiver
acknowledges receipt; or (iii) via Federal Express or other expedited delivery
service provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender.





--------------------------------------------------------------------------------




Notices to you by Transocean shall be delivered to the last address you have
filed, in writing, with Transocean, and notices by you to Transocean shall be
delivered to Transocean, c/o General Counsel, Chemin de Blandonnet 10, CH-1214
Vernier, Switzerland.


20.
Assignment. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and any successors or assigns of
Transocean.



Please confirm your understanding and acceptance of the above terms and
conditions by signing and returning to us a copy of this Agreement.


TRANSOCEAN LTD.


/s/ Lars Sjobring                        Date: July 20, 2015
Lars Sjobring    
Senior Vice President and General Counsel


/s/ Philippe Huber                         Date: July 21, 2015
Philippe Huber
Senior Associate General Counsel and Corporate Secretary


TRANSOCEAN MANAGEMENT LTD.


/s/ Lars Sjobring                        Date: July 20, 2015
Lars Sjobring    
Chairman and Chief Executive Officer




ACCEPTANCE OF AGREEMENT BY EMPLOYEE
I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.
Accepted this _____ day of ___________________________.


_____________________________________
Esa Ikäheimonen




[Executed in Counterparts]




--------------------------------------------------------------------------------






TRANSOCEAN LTD.


_____________________________________        Date: _________, 2015
Jeremy D. Thigpen
President and Chief Executive Officer




_____________________________________        Date: ________, 2015
Lars Sjobring    
Senior Vice President and General Counsel


TRANSOCEAN MANAGEMENT LTD.




_____________________________________        Date: ___________, 2015
Lars Sjobring    
Senior Vice President and General Counsel




_____________________________________        Date: ___________, 2015
Stephen L. Hayes
Senior Vice President, Tax




ACCEPTANCE OF AGREEMENT BY EMPLOYEE
I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.
Accepted this 13th day of July, 2015.


/s/ Esa Ikäheimonen                
Esa Ikäheimonen








--------------------------------------------------------------------------------




ANNEX 1
WAIVER AND RELEASE FROM LIABILITY
        
WHEREAS, I have been employed by Transocean Management Ltd.; and
WHEREAS, after due and considerate negotiations Transocean Management Ltd. and I
have entered into a termination agreement on (the “Agreement”)
NOW, THEREFORE, in consideration of the covenants undertaken by Transocean
Management Ltd. in the Agreement, and except for those obligations created by,
arising out of or referred to in the Agreement, I knowingly and voluntarily
release and forever discharge Transocean Management Ltd. and Transocean Ltd. and
any present or former parent corporation, affiliates, subsidiaries, divisions,
joint ventures, insurers, attorneys, benefit plans, plan administrators,
successors and assigns and the current and former employees, officers,
directors, representatives and agents of Transocean Ltd. (the “Transocean
Group”), as well as all otherwise affiliated or related entities or persons of
and from any and all claims, known and unknown I have or may have against the
Transocean Group arising out of or in connection with my employment relationship
with the Transocean Group.


AGREED AND ACCEPTED this ____ day of ___________________________.
    


____________________________________
Esa Ikäheimonen






